                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,         )
                                        )
              Plaintiff,                )
                                        )
          v.                            )                            No. 4:20 CV 1892 MTS
                                        )
    MERCY HEALTH CARE PROVIDER, et al., )
                                        )
              Defendants.               )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion to proceed

in forma pauperis on appeal. Doc. [6]. When the Court dismissed this action on March 2, 2021, the

Court certified in writing that an appeal would not be taken in good faith, see Doc. Nos. [2 and 3]; 28

U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of any issue that

is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

        Furthermore, plaintiff has repeatedly filed meritless lawsuits in this Court, to the point where

this Court has found his litigation practices to be an abuse of the judicial process. See Doc. [2].

Despite plaintiff’s averments in the instant motion, see Doc. [6] at 1, plaintiff has filed at least three

actions that were dismissed because they were frivolous, malicious, or failed to state a claim upon

which relief may be granted.1 Accordingly, he has accumulated three “strikes” as defined in 28 U.S.C.

§ 1915(g), and his averments do not establish he is under imminent danger of serious physical injury.

For all of these reasons, the Court therefore finds plaintiff may not proceed in forma pauperis on

appeal. The instant motion will be denied.



1
 See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA (E.D. Mo. Dec. 15, 2020); Engel v. United States of America,
No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21,
2020).
      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on appeal,

Doc. [6], is DENIED.

      Dated this 30th day of June, 2021




                                               MATTHEW T. SCHELP
                                               UNITED STATES DISTRICT JUDGE




                                           2
